DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/2020 and 1/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8-19-2019. It is noted, however, that applicant has not filed a certified copy of the CN201910765484 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3 and 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. CN109027570 (Binglong et al.) in view of WIPO Patent Application Publication No. WO2017115155 (Lai).
	Regarding claim 1, Binglong et al. discloses: “a display device (FIG. 1: 10; [0034]: “a display element of the display terminal 10”), comprising: a speed sensor (FIG. 4: 260; [0046]: “The sensor 260 may be disposed on the support member, or may be disposed inside the display terminal”) configured for detecting a real-time speed during a falling process of the display device ([0036]: “The motion parameters include, but are not limited to, parameters such as motion speed, acceleration, distance from thein the collision surface, and the like”; [0037]: “when any one or more of the movement speed, the acceleration, and the distance to the collision surface of the display terminal exceed the threshold, the controller determines that the motion parameter of the display terminal is abnormal”), and for feeding the real-time speed back to a control module (FIG. 4: 260, 270; [0036]: “Further, the sensor is in communication connection with the controller, and sends the detected motion collision motion parameter to the controller”); the control module (FIG. 4: 270) configured for controlling an adjustment module to perform an adjustment operation according to the real-time speed (FIG. 4: 260, 270; [0037]: “The controller 270 is configured to monitor the motion parameter detected by the sensor 260”; [0046]: “The sensor is configured to detect the motion parameters of the display terminal or the first part configured 220 and the second part 230 in real time”); wherein the control module is electrically connected to the speed sensor, the adjustment module and the posture detection module, respectively ([0036]: “the sensor is in communication connection with the controller”); wherein the control module includes: a first comparison unit configured to compare the real-time speed with a predetermined speed, and to feed a comparison result back to a control unit ([0037]: “the controller can compare the actual value of the motion parameter detected by the threshold the sensor with the threshold value in real time to determine whether the motion parameter is abnormal”); wherein the first comparison unit electrically connected to the control unit” ([0036]: “the sensor is in communication connection with the controller”); wherein the display device (FIG. 1: 10; [0034]: “a display element of the display terminal 10”; FIG. 4: 200) comprises a receiving recess, and a opening of the receiving recess is disposed in an edge region (FIG. 1: 141, 142; FIG. 4: 241, 242) of the display device facing a user (FIG. 1: 10), and the adjustment module is disposed in the receiving recess” (FIG. 4: 250 – 254; [0048]: “the driving mechanism 250 includes a first micro motor 251 and a second micro motor 252. The first micro motor 251 is connected with the first rotating shaft 241 through the first gear set 253, so that the first rotating shaft 241 is driven to rotate through the first gear set 253, and then the second portion 230 is driven to rotate”); [0038]: “the first micro motor 251 and the second micro motor 252 are disposed inside the display terminal and share a power supply with the display terminal. Further, the controller terminal 270 may be integrated on the mainboard of the display terminal, and when the controller monitors the motion parameters of the display terminal, the display terminal controls the first micro motor 251 and the second micro motor 252 to rotate”).
	However, Binglong et al. does not clearly disclose the remaining limitations of the claim.  To that end, Lai discloses: “the adjustment module configured for adjusting a posture of the display device during the falling process so that a part of the display device that is not used for display is in contact with the ground ([0012]: “a device for protecting mobile phones from damage during dropping is provided. The device has a sensible structure, monitoring a speed of falling and a horizontal tilt position of the mobile phone in real time through the gyroscope sensor, and sends a signal to the control circuitry to control the direction of the mechanical fans, such that the mobile phone is kept as close to horizontal as possible during dropping”); and a posture detection module configured for detecting a real-time posture during the falling process of the display device, and feeding real-time posture information back to the control module ([0012]: “When the back side of the frame is facing the ground during dropping, said gyroscope sensor sends a signal to the control circuitry to trigger the air cushion inside the frame to open; when the back side of the frame is facing upwards during falling, the gyroscope sensor sends a signal to the control circuitry to trigger the parachute inside the frame to open, such that the mobile phone can land softly to protect the phone effectively”); a second comparison unit (FIG. 1: “gyroscope sensor 4”) configured to compare the real-time posture and a predetermined posture (FIG. 1: 4; [0019]: “gyroscope sensor for monitoring an acceleration and horizontal tilt position of the mobile phone”), and to feed a comparison result back to the control unit; and the control unit is configured to control the adjustment module to start the adjustment operation when the real-time speed is greater than or equal to the predetermined speed, and to control the adjustment module to stop the adjustment operation when the real-time posture is the same as the predetermined posture ([0022]: “a device for protecting mobile phones from damage during dropping is provided. The device has a sensible structure, monitoring a speed of falling and a horizontal tilt position of the mobile phone in real time through the gyroscope sensor, and sends a signal to the control circuitry to control the direction of the mechanical fans, such that the mobile phone is kept as close to horizontal as possible during dropping. When the backside of the frame is facing the ground during dropping, said gyroscope sensor sends a signal to the control circuitry to trigger the air cushion inside the frame to open; when the back side of the frame is facing upwards during falling, the gyroscope sensor sends a signal to the control circuitry to trigger the parachute inside the frame to open, such that the mobile phone can land softly to protect the phone effectively”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Binglong et al. with the invention of Lai in order to provide a sensor for monitoring a tilt position during falling of a display device/mobile phone (e.g., see Lai @ [0012]).
	Regarding claim 9, Binglong et al. discloses: “a display device (FIG. 1: 10; [0034]: “a display element of the display terminal 10”), comprising: a speed sensor (FIG. 4: 260; [0046]: “The sensor 260 may be disposed on the support member, or may be disposed inside the display terminal”) configured for detecting a real-time speed during a falling process of the display device ([0036]: “The motion parameters include, but are not limited to, parameters such as motion speed, acceleration, distance from thein the collision surface, and the like”; [0037]: “when any one or more of the movement speed, the acceleration, and the distance to the collision surface of the display terminal exceed the threshold, the controller determines that the motion parameter of the display terminal is abnormal”), and for feeding the real-time speed back to a control module(FIG. 4: 260, 270; [0036]: “Further, the sensor is in communication connection with the controller, and sends the detected motion collision motion parameter to the controller”); the control module (FIG. 4: 270) configured for controlling an adjustment module to perform an adjustment operation according to the real-time speed (FIG. 4: 260, 270; [0037]: “The controller 270 is configured to monitor the motion parameter detected by the sensor 260”; [0046]: “The sensor is configured to detect the motion parameters of the display terminal or the first part configured 220 and the second part 230 in real time”); wherein the control module is electrically connected to the speed sensor, the adjustment module and the posture detection module, respectively” ([0036]: “the sensor is in communication connection with the controller”).
	In addition, Lai discloses: “the adjustment module configured for adjusting a posture of the display device during the falling process, so that a part of the display device that is not used for display is in contact with the ground ([0012]: “a device for protecting mobile phones from damage during dropping is provided. The device has a sensible structure, monitoring a speed of falling and a horizontal tilt position of the mobile phone in real time through the gyroscope sensor, and sends a signal to the control circuitry to control the direction of the mechanical fans, such that the mobile phone is kept as close to horizontal as possible during dropping”); and a posture detection module configured for detecting a real-time posture during the falling process of the display device, and to feed real-time posture information back to the control module” ([0012]: “When the back side of the frame is facing the ground during dropping, said gyroscope sensor sends a signal to the control circuitry to trigger the air cushion inside the frame to open; when the back side of the frame is facing upwards during falling, the gyroscope sensor sends a signal to the control circuitry to trigger the parachute inside the frame to open, such that the mobile phone can land softly to protect the phone effectively”).
	With respect to claim 10, Binglong et al. discloses: “the control module includes:
a first comparison unit configured to compare the real-time speed with a predetermined speed, and to feed a comparison result back to a control unit ([0037]: “the controller can compare the actual value of the motion parameter detected by the threshold the sensor with the threshold value in real time to determine whether the motion parameter is abnormal”); wherein the first comparison unit electrically connected to the control unit” ([0036]: “the sensor is in communication connection with the controller”)
	In addition, Lai discloses: “a second comparison unit (FIG. 1: “gyroscope sensor 4”) configured to compare the real-time posture and a predetermined posture (FIG. 1: 4; [0019]: “gyroscope sensor for monitoring an acceleration and horizontal tilt position of the mobile phone”), and to feed a comparison result back to the control unit; and the control unit is configured to control the adjustment module to start the adjustment operation when the real-time speed is greater than or equal to the predetermined speed, and to control the adjustment module to stop the adjustment operation when the real-time posture is the same as the predetermined posture ([0022]: “a device for protecting mobile phones from damage during dropping is provided. The device has a sensible structure, monitoring a speed of falling and a horizontal tilt position of the mobile phone in real time through the gyroscope sensor, and sends a signal to the control circuitry to control the direction of the mechanical fans, such that the mobile phone is kept as close to horizontal as possible during dropping. When the backside of the frame is facing the ground during dropping, said gyroscope sensor sends a signal to the control circuitry to trigger the air cushion inside the frame to open; when the back side of the frame is facing upwards during falling, the gyroscope sensor sends a signal to the control circuitry to trigger the parachute inside the frame to open, such that the mobile phone can land softly to protect the phone effectively”); wherein the second comparison unit are electrically connected to the control unit” ([0012]: “When the back side of the frame is facing the ground during dropping, said gyroscope sensor sends a signal to the control circuitry to trigger the air cushion inside the frame to open; when the back side of the frame is facing upwards during falling, the gyroscope sensor sends a signal to the control circuitry to trigger the parachute inside the frame to open, such that the mobile phone can land softly to protect the phone effectively”).
	Regarding claim 11, Binglong et al. discloses: “the display device (FIG. 1: 10; [0034]: “a display element of the display terminal 10”; FIG. 4: 200) comprises a receiving recess, and a opening of the receiving recess is disposed in an edge region (FIG. 1: 141, 142; FIG. 4: 241, 242) of the display device facing a user (FIG. 1: 10), and the adjustment module is disposed in the receiving recess” (FIG. 4: 250 – 254; [0048]: “the driving mechanism 250 includes a first micro motor 251 and a second micro motor 252. The first micro motor 251 is connected with the first rotating shaft 241 through the first gear set 253, so that the first rotating shaft 241 is driven to rotate through the first gear set 253, and then the second portion 230 is driven to rotate”); [0038]: “the first micro motor 251 and the second micro motor 252 are disposed inside the display terminal and share a power supply with the display terminal. Further, the controller terminal 270 may be integrated on the mainboard of the display terminal, and when the controller monitors the motion parameters of the display terminal, the display terminal controls the first micro motor 251 and the second micro motor 252 to rotate”).
	With respect to claims 2 and 12, Lai discloses: “a fan blade (FIG. 3: 2; [0021]: “a mechanical fan 2 disposed inside the installation hole 1”) for adjusting the posture of the display device in the air ([0021]: “a device for protecting mobile phones from damage during dropping is shown in Figure 3”; [0022]: “monitoring a speed of falling and a horizontal tilt position of the mobile phone in real time”); and a first driving element configured to drive the fan blade to rotate ([0021]: “a motor for driving the shaft 3 to rotate”), and a rotating shaft  of the first driving element is fixedly connected to the fan blade (FIG. 3: 3; [0021]: “a shaft 3 for freely adjusting a direction of rotation of the mechanical fan 2”).
	Regarding claims 3 and 13, Lai discloses: “a parachute (FIG. 2: 6) for adjusting the posture of the display device in the air ([0003]: “a parachute buffer device, thereby achieving soft landing of the phone during dropping, protecting the phone effectively”); a fixing plate fixedly connected to a parachute rope of the parachute (FIG. 2: 53; [0006]: “a parachute hatch disposed inside said frame for mounting said parachute, said parachute hatch being disposed at a central portion of said annular groove; a rope of said parachute is fixed to an inside wall of said parachute hatch”); and a first driving element, wherein a push rod of the first driving element is fixedly connected to the fixing plate” ([0021]: “a motor for driving the shaft 3 to rotate”).	
	With respect to claims 6 and 16, Lai discloses: “the first driving element is an automatic ejection device” (FIG. 1: 7; [0004]: “an inflator for triggering said air cushion and said parachute”; [0010]: “said inflator is filled with liquefied gas”).
	Regarding claims 7 and 17, Lai discloses: “a sealing cover (FIG. 2: 53) and a second driving element ([0007]: “said hatch door being hinged to said parachute hatch through a torsion spring”), the sealing cover (FIG. 2: 53) is disposed above the receiving recess (FIG. 2: 52; [0020]: “parachute hatch 52 is disposed inside the frame for mounting the parachute 6”), the sealing cover is configured to seal the receiving recess (FIG. 2: 52), and the second driving element ([0020]: “torsion spring”) is configured to drive the sealing cover (FIG. 2: 53) to seal and open the receiving recess” (FIG. 2: 52, 53; [0020]: “A flip cover hatch door 53 is disposed at a top of the parachute hatch 52, the hatch door 53 is hinged to the parachute hatch 52 through a torsion spring”).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Binglong et al. in view of Lai and Taiwanese Patent Application Publication No. TW201230933 (MO-MING et al). 
	Claims 4, 5; and 14, 15 are dependent upon claims 3 and 13, respectively.  As discussed above, claims 3 and 13 are disclosed by the combination of Binglong et al. and  Lai.  Thus, those limitations of claims 3 and 13 that are recited in claims 4, 5; and 14, 15, respectively, are also disclosed by the combination of Binglong et al. and  Lai. 
	However, the combination of Binglong et al. and  Lai  does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 4 and 14, MO-MING et al. discloses: “a slide rail (FIG. 2: 10, 20, 40, 60, 100; [0008]: “slide rail 100 of the present invention includes a fixing bracket 10, a first rail 20, a second rail 40 and a third rail 60”), the slide rail (FIG. 2: 10, 20, 40, 60, 100) is disposed on an opposite side of a recess wall of the receiving recess ([0008]: “third rail 60 is fixed to the sidewall of a drawer or feeder”), a sliding port (FIG. 2: 60) slidingly matched with the slide rail (FIG. 2: 10, 20, 40, 60, 100) is disposed on an opposite side of the fixing plate (FIG. 2: 10), the slide rail extends into the sliding port (FIG. 2: 60), and the fixing plate (FIG. 2: 10) slides along a extending direction (FIG. 2: 60) of the slide rail” (FIG. 2: 100).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Binglong et al. and  Lai with the invention of MO-MING et al. in order to provide a slide rail slidably connected to a feeder/receiving recess (e.g., see MO-MING et al. @ [0008]).
	Regarding claims 5 and 15, the Examiner takes Official Notice that the limitation of “a limiting block, the limiting block is disposed at an end of the slide rail near the opening for limiting the fixing plate” is well known in the art.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binglong et al.) in view of Lai and Chinese Patent Application Publication No. CN105204815 (Liu). 
	Claims 8 and 18 are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Binglong et al. and  Lai.  Thus, those limitations of claims 1 and 10 that are recited in claims 8 and 18, respectively, are also disclosed by the combination of Binglong et al. and  Lai. 
	In addition, Lai further discloses: “a back-down state” ([0012]: “When the back side of the frame is facing the ground during dropping, said gyroscope sensor sends a signal to the control circuitry to trigger the air cushion inside the frame to open; when the back side of the frame is facing upwards during falling, the gyroscope sensor sends a signal to the control circuitry to trigger the parachute inside the frame to open, such that the mobile phone can land softly to protect the phone effectively”).
	However, the combination of Binglong et al. and  Lai does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 8 and 18, Liu discloses: “the predetermined posture comprises a vertical state and a back-down state” (Pg. 8, lines 25-34: “the spatial parameter sensor 80 is disposed on the main body device 10. The spatial parameter sensor 80 is configured to detect a motion parameter and/or a spatial attitude of the electronic device 100. The spatial parameter sensor 80 may be one or more of a G-Sensor, a gyroscope, anangular velocity sensor, a speed sensor, an acceleration sensor, and the like, and may be specifically determined according to parameters that need to be detected. The motion parameter may be a parameter such as a speed during the movement of the electronic device 100, an angular velocity in the rotation process, etc. The spatial attitude may be a state represented by the electronic device 100 after being rotated or moved, including whether the electronic device 100 is relatively ascending, relatively descending, and whether the display surface of the display module 12 is in a horizontal state or a vertical state”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Binglong et al. and  Lai with the invention of Liu in order to provide spatial attitude information (i.e., vertical state and horizontal (back-down) state) of a descending electronic device (e.g., see Liu @ lines 25-35).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                           9/3/2022
Primary Examiner                       AU2644